  Case 20-04380       Doc 47   Filed 08/31/20 Entered 09/01/20 07:00:19                   Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     20-04380
LANCE R. SELESKY                              )
                                              )                Chapter: 13
                                              )
                                                               Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )

                                Agreed Repayment and Default Order

       This matter coming before the court on the motion of TCF National Bank, pursuant to 11 U.S.C.
Section 362 of the United States Bankruptcy Code, for relief from automatic stay,

       IT IS HEREBY AGREED TO AND ORDERED:

  1. The Debtor acknowledges that Movant has incurred attorneys' fees in the amount of $650.00 and
court costs in the amount of $181.00 in filing the Motion;

   2. The Debtor will pay to the Movant the fees and costs associated with the Motion by tendering to
Movant the total amount of $831.00 to be paid in three equal installments of $277.00 which amounts
are to be paid in addition to the regularly scheduled monthly payments, on or before September 23,
2020, October 23, 2020, and November 23, 2020, respectively;

  3. As of August 18, 2020, the second installment of 2019 general real estate taxes for the property
commonly known as 181 Norman Court, Des Plaines, Illinois 60016 remains unpaid;

  4. The Debtor shall pay the second installment of the 2019 general real estate taxes on or before
October 1, 2020;

   5. The Debtor shall pay all future general real estate tax installments within fourteen (14) days of the
installment due date stated on the tax bill;

   6. If Debtor fails to make (a) the general real estate tax payments within fourteen (14) days of
installment due date or (b) any future mortgage payment on the date due or in the amount due, then
Movant shall be entitled to provide Debtor and his attorney with a written notice of the default, and
Debtor shall have fourteen (14) days within which to make the required payment;

   7. If Debtor fails to cure the default stated in the notice, counsel for TCF shall cause a Notice of
Default and Failure to Comply with this Order to be filed with the Clerk of the Court, and the Court will
thereafter enter an Order Granting Relief from the Automatic Stay, without further notice or hearing;

  8. Enforcement of any Order Granting Relief from the Automatic Stay entered in accordance with the
provisions of this Order shall not be stayed until the expiration of 14 days as otherwise required by
Federal Rule of Bankruptcy Procedure 4001(a)(3);
  Case 20-04380      Doc 47       Filed 08/31/20 Entered 09/01/20 07:00:19 Desc Main
                                    Document       Page 2 of 2
  9. In the event that counsel for TCF should have to send out a Notice of Default under this Order, the
Debtor shall pay an extra $100.00 per Notice, in addition to whatever funds are needed to cure the
default cited in the Notice, to counsel for TCF, which payment shall represent attorneys' fees, and must
be paid to movant within the same fourteen (14) day cure period listed in paragraph six (6) of this
Order; and

   10. The foregoing terms and conditions shall be binding only during the pendency of this bankruptcy
case. If at any time, the Stay is terminated with respect to the property by Court Order or by operation
of law, the foregoing terms and conditions shall cease to be binding and Movant may proceed to enforce
its remedies under applicable non-bankruptcy law against the property and/or against the Debtor.

                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: August 31, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Cohen Dovitz Makowka, LLC
 Ashley K. Rasmussen
 Attorney No. 6308095
 10729 W. 159th Street
 Orland Park, IL 60467
 (708) 460-7711
